Citation Nr: 0632525	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-36 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2002 and January 2003 RO decisions.


FINDINGS OF FACT

The current 10 percent rating assigned for the service-
connected bilateral tinnitus is the maximum authorized 
schedular rating under the relevant diagnostic criteria .    


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260 (1998-2005); Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connecter bilateral hearing loss is 
currently rated 10 percent disabling.  The veteran seeks 
separate 10 percent ratings for each ear.  The RO denied the 
veteran's request because there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear under 38 C.F.R. § 4.87, DC 6260.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  Under the 
VA's interpretation, the maximum authorized disability rating 
is a 10 percent rating, regardless of whether the tinnitus is 
unilateral or bilateral.  

Thus, the veteran's service-connected tinnitus has been 
assigned the maximum authorized schedular rating available 
for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the Board 
must deny the veteran's appeal.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Since the law, as mandated by 
statute, and not the evidence, is dispositive of the claim, 
VA's duties to notify and to assist the appellant do not 
apply.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

An increased rating higher than 10 percent for tinnitus is 
denied.


____________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


